DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 07/15/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(a) of claims 1-17 as being enabling for some organic light-emitting devices with an organometallic complex, fluorescent emitter, and host compound with the claimed relationship, but not providing enablement for all organic light-emitting devices with an iridium, and/or copper organometallic complex, fluorescent emitter, and host compound with the claimed relationship.
	Claims 1, 6-7, 9, and 18 have been amended.
	Claims 19 and 20 have been added.
	Claims 1-4, 6-7, and 9-20 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that it would not have been obvious to use the organometallic complex of So as the first material of Ogiwara, examiner disagrees.
The examples of compounds which have a small ΔST put forth by Ogiwara are not limiting to compounds which can be used to achieve the claimed energy relationship. While Ogiwara gives compounds in which a donor element is bonded to an acceptor element in a molecule or compounds that diploes formed in the excited state of a molecule interact with each other to form an aggregate as examples, Ogiwara is clear that the invention is not limited to the above exemplary embodiment but may include any modification and improvement (paragraph 0202).
Further, the work of Ogiwara is drawn to an organic EL device that includes a first material, a second material, and a third material, in which the singlet energy EgS(H) of the first material, singlet energy EgS(H2) of the second matieral , and singlet energy EgS(D) of the third material satisfy a specific relationship (abstract), not compounds with a donor and acceptor moiety or compounds which form an aggregate in the excited state. The compounds of So meet the energy level relationship requirement of the first compound and so it would have been obvious to incorporate the phosphorescent sensitized system of So into the device of Ogiwara, so long as the compounds meet the specific energy relationship, which they do.
For at least these reasons the rejection is respectfully maintained.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 14 is the formula “Y(ES1(Y)”. This formula needs a closing parentheses.
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 20, the claim contains the limitation “the emission onset of the fluorescent emitter Y is be red-shifted…”
The syntax of this claim is confusing and it is unclear what applicant is claiming.
For the purpose of continuing examination, this limitation will be interpreted as “the emission onset of the fluorescent emitter Y is [be] red-shifted…”.
With respect to claim 20, it is unclear what is considered “good overlap” between the HOMO of the organometallic complex X and the HOMO of the fluorescent emitter Y. Further, the specification provides no guidance as to what would be considered “good overlap”. As the limitation “good” appears to be purely subjective, the metes and bounds of the amount of overlap required to meet the limitations of the claim are unclear. The term “overlap” is also unclear. This could refer to physical orbital overlap or overlap in energy levels.
For the purpose of continuing examination, the word “good” will not be considered and “overlap” will be interpreted as having energy orbitals that physical overlap. Support for this interpretation comes from page 13 of the specification (lines 27-34) which describes Dexter-mechanism triplet transfer before specifying that that in order for an exchange interaction to be large a good overlap between the HOMOs of the donor and acceptor and simultaneously the overlap of the LUMOs of the donor and acceptor is required.
2) there is [good] physical overlap between the HOMO orbital of the organometallic complex X and the HOMO orbital of the fluorescent emitter Y, and the LUMO orbitals of the organometallic complex X and the fluorescent emitter Y physically overlap.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1).
With respect to claim 1, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material may be a copper complex with an energy gap of not more than 100 meV (0.1 eV) (abstract and paragraph 0040). 
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claims 2 and 3, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the different between the singlet energy and triplet energy of the luminescent organometallic complex is preferably not more than 0.03-0.04 eV (“35-40 meV”, paragraph 0045, lines 5-6).
With respect to claim 6, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula BE-24 because So teaches it may be a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra may be an isopropyl group (“alkyl”, paragraph 0046, line 13).
So includes each element claimed, with the only difference between the claimed invention and So being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a phosphorescent-sensitized system and organometallic material which allows increased sensitization and improved operation without significant PHOLED degradation, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 11 and 12, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches that the light emitting layer comprises a host which is not particularly limited and examples of host materials can be found in Table 1 (paragraph 0062, lines 1-5). Table one includes the host material below, which meets the requirements of SH-4 of the claim when T is an oxygen atom.

    PNG
    media_image2.png
    225
    417
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host material of So in combination with the organometallic complex of So in the light emitting layer of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 13, Ogiwara in view of So teach the organic light-emitting device of claim 1, and Ogiwara also teaches the device may also comprise a hole transport layer, an exciton blocking layer (“electron blocking layer”), a hole blocking layer, and an electron transporting layer (paragraph 0031, lines 5-9).
Ogiwara teaches a device layer order as having an anode, hole injecting/transporting layer, emitting layer, hole blocking (“blocking layer”), electron injecting/transporting layer, and cathode in that order (paragraph 0032, (e)). Ogiwara also teaches a hole/exciton blocking layer (“blocking layer”) between the electron transport layer and the emitting layer (paragraph 0036, lines 7-10), and an exciton blocking layer between the hole transport layer and emitting layer.
With respect to claim 14, Ogiwara teaches an emitting layer (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material) (see Example 2, paragraphs 0254-0256).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 15, Ogiwara in view of So teach the organic light-emitting device of claim 1, and Ogiwara teaches that organic EL devices include a stationary display unit of a television (TV, paragraph 0003, line 3).
With respect to claim 16, Ogiwara in view of So teach the emitting layer of claim 14, however, Ogiwara does not teach that the emitting layer is one of a light-emitting electrochemical cell, organic light emitting device sensor, an organic solar cell, an organic field-effect transistor, an organic diode, or an organic photodiode. So teaches the materials and structures described have applications in devices other than OLEDs, such as organic solar cells.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the emitting layer of Ogiwara and So into a solar cell as So teaches that using OLED materials in solar cells was known in the art and a person having ordinary skill in the art would have a reasonable expectation of success of forming a solar cell by combining the claimed elements using known methods. See MPEP 2143 (A)
With respect to claim 17, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
The presence of a dopant in the host material in the emitting layer described by Ogiwara in view of So implies a process of step of doping as required by the claims, and fulfills the conditions of the preamble. Decreasing the emissive lifetime of an emitting layer below 100ns would then occur spontaneously from the combination of compounds which satisfy the claims.
It would have been obvious to a person having ordinary skill in the art to develop a method of doping the claimed emitting layer with a fluorescent emitter, wherein the singlet energy of the emitting layer host material is greater than the singlet energy level of the fluorescent dopant, as Ogiwara teaches that when this relationship is satisfied, the excitons of the first host material are unlikely to be transferred from the triplet level of the first host material to the triplet level of the dopant material, so that energy transfer from the first host material can be inhibited, as taught by Ogiwara (paragraph 0049).
With respect to claim 19, Ogiwara in view of So teaches the organic light-emitting device according to claim 1. So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

This compound is identical to instant formula BE-24 as given on page 49 of the instant specification. Although So is silent to whether the organometallic complex is a triplet emitter, this compound is interpreted to meet the limitations of the instant claim through its use as a preferred embodiment of the invention.

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1) as applied to Claims 1-3, 6, 11-17 and 19 above, and further in view of Kim et al. (EP 2008/1925618 A1).
With respect to claims 4, Ogiwara in view of So teach the organic light-emitting device according to claim 1, however, neither Ogiwara nor So teach the emissive lifetime of the thin film consisting of the luminescent organometallic complex, fluorescent emitter, and host compound is below 100 ns (claim 4), nor do they teach the fluorescent emitter is one of the six compounds set forth in the instant application (claim 10).
Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image3.png
    394
    380
    media_image3.png
    Greyscale

This compound is interpreted to meet the requirements of the claims as it is identical to a preferred embodiment, FE-2, of a fluorescent emitter of the claimed invention through its use on page 31 of the instant specification. 
Kim teaches that the emissive layer can be formed of various known emissive materials and an example of a known fluorescent dopant includes TBPe (paragraph 0051, lines 1-2 and paragraph 0052, lines 1 and 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of So as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim. 
In doing so, this would result in an emissive lifetime of the thin films consisting of the luminescent organometallic complex, fluorescent emitter, and host compound below 100 ns because this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the organometallic complex and host compounds of So, and fluorescent emitter of Kim, in the light emitting device of Ogiwara reads on the claims. Support for this presumption comes from the use of like materials and like processes when these compounds are used in the emitting layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Ogiwara in view of So and Kim, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the prior art was first provided. See MPEP 2112.01 (II).   A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 10, Ogiwara in view of So teach the organic light emitting device of claim 1, as discussed above. However, neither Ogiwara nor So teach the specific fluorescent emitters of the instant claim.
Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image3.png
    394
    380
    media_image3.png
    Greyscale

This compound is identical to preferred embodiment, FE-2, of the instant claim.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of So as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim.
With respect to claim 20, Ogiwara and So teach the emitting layer according to claim 14, as discussed above. However, neither Ogiwara nor So teach a fluorescent emitter Y that satisfies the requirements of the instant claim.
Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image3.png
    394
    380
    media_image3.png
    Greyscale

This compound is identical to preferred embodiment, FE-2, of the instant claim.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of So as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim.
So teaches the luminescent organometallic complex X, as discussed above, and Kim teaches the fluorescent emitter as discussed above.
Ogiwara, So, and Kim are silent to emission onset of the fluorescent emitter relative to the emission onset of the luminescent organometallic complex, and any overlap between the HOMO of the organometallic complex X and the HOMO of the fluorescent emitter Y and the LUMO of the organometallic complex X and the fluorescent emitter Y. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compounds of So and Kim read on the claims. Support for this presumption comes from the use of like materials and like processes when the compounds are used in the emissive layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claims are considered to be obvious over Ogiwara, So, and Kim, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of [prior art] was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
Furthermore, this composition is interpreted to meet the requirements of the instant claims through its use as a preferred embodiment of the invention (See device 2a on page 33 of the instant specification where SH-4, BE-24, and FE-2 are all used in an exemplary device).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1) as applied to Claims 1-3, 6, 11-17 and 19 above and further in view of Xia et al. (US 2015/0214494 A1).
With respect to claim 7, Ogiwara in view of So teach the organic light-emitting device of claim 1, as discussed above. So teaches the ligand below, given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

In this formula, the compound is a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra may be a phenyl group (“aryl”, paragraph 0046, line 15) and Rb and Rc are hydrogen atoms.
This meets the requirements of instant formula X when X1 is a nitrogen atom, Y is a carbon atom, and R23, R24, R27, and R28 are each hydrogen.
However, this compound differs from the claimed invention in that it lacks an ortho substitution on the phenyl ring at a position analogous to instant R25 and neither Ogiwara nor So provide motivation to make such a modification.
Xia teaches luminescent iridium complexes which have a ligand which bears an aromatic substituent with at least one ortho substitution.
Xia teaches that the inventive compounds exhibit significantly higher melting points because of the steric effect created by an isopropyl side chain on the phenyl ring which locks the molecule into place and makes it harder to melt and for OLED mass production, this is desirable so that the organometallic compounds do not decompose at high temperatures (paragraph 0104).
It would have been obvious to add an ortho substituted isopropyl group to the ligand of So in order to create a steric effect and make a compound less likely to decompose and high manufacturing temperatures, as taught by Xia.
This would form the compound below which meets the requirements of the instant claim when R25 is an isopropyl group.

    PNG
    media_image4.png
    328
    280
    media_image4.png
    Greyscale


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/077172 A1) as applied to claims 1-3, 6, 11-17 and 19 above, and further in view of Zink et al. (Zink, D.M.; Volz, D.; Bergmann, L.; Nieger, M.; Brase, S.; Yersin, H.; Baumann, T.; 2013, Novel oligonuclear copper complexes featuring exciting luminescent characteristics, Proc. SPIE 8829, Organic Light Emitting Materials and Devices XVII, 882807).
With respect to claim 9, Ogiwara and So teach the organic light emitting device of claim 1, as discussed above.
So teaches the fluorescent acceptor material may be the copper complex pictured below (paragraph 0041).

    PNG
    media_image5.png
    290
    186
    media_image5.png
    Greyscale

 However, neither Ogiwara nor So teach one of the specific compounds of the instant claim.
Zink teaches oligonuclear copper complexes for use in organic light emitting diodes.
Zink teaches that (5-(2-pyridyl)tetrazolate) is a superior N^N chromophoric ligand because the ligand favors a strong binding to the soft copper(I) center, which leads to a reduced oxygen sensitivity accompanied with high photoluminescence quantum yields.
When the compound of So is modified so that the N^N chromophoric ligand is a (5-(2-pyridyl)tetrazolate), it forms the compound below.

    PNG
    media_image6.png
    228
    247
    media_image6.png
    Greyscale

This compound is identical to instant compound Cu-6.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the copper compound of So to comprise a (5-(2-pyridyl)tetrazolate) moiety in order to reduce the oxygen sensitivity of the compound while also conveying high photoluminescence quantum yields.
With respect to claim 18, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula BE-24 because So teaches it may be a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra may be an isopropyl group (“alkyl”, paragraph 0046, line 13).
So also teaches the fluorescent acceptor material may be the copper complex pictured below (paragraph 0041), which is identical to Cu-1 of instant claim 9.

    PNG
    media_image5.png
    290
    186
    media_image5.png
    Greyscale

However, neither Ogiwara nor So teach one of the specific copper complexes of the instant claim.
Zink teaches oligonuclear copper complexes for use in organic light emitting diodes.
Zink teaches that (5-(2-pyridyl)tetrazolate) is a superior N^N chromophoric ligand because the ligand favors a strong binding to the soft copper(I) center, which leads to a reduced oxygen sensitivity accompanied with high photoluminescence quantum yields.
When the compound of So is modified so that the N^N chromophoric ligand is a (5-(2-pyridyl)tetrazolate), it forms the compound below.

    PNG
    media_image6.png
    228
    247
    media_image6.png
    Greyscale

This compound is identical to instant compound Cu-6.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the copper compound of So to comprise a (5-(2-pyridyl)tetrazolate) moiety in order to reduce the oxygen sensitivity of the compound while also conveying high photoluminescence quantum yields.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786